
	
		I
		111th CONGRESS
		2d Session
		H. R. 4935
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2010
			Mr. Tiahrt introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To allow regional directors of the Federal Emergency
		  Management Agency to extend temporarily the Provisional Accredited Levee period
		  if a good faith effort to upgrade a levee to the accredited level is being
		  made.
	
	
		1.Short titleThis Act may be cited as the
			 PAL Extension
			 Act.
		2.Extension of
			 provisional accredited levee period
			(a)In
			 generalNotwithstanding title
			 44 of the Code of Federal Regulations or any procedural memorandum issued by
			 the Federal Emergency Management Agency, a regional director of such Agency may
			 extend the Provisional Accredited Levee period in accordance with subsection
			 (b).
			(b)Good faith
			 effort
				(1)In
			 generalA regional director
			 of the Federal Emergency Management Agency may extend, for a period not to
			 exceed 24 months from the date of the expiration of the original Provisional
			 Accredited Levee (referred to in this Act as PAL) period of 24
			 months, such PAL period if such director determines that the community, levee
			 owner, or individual responsible for upgrading the levee has applied for a
			 waiver and is making a good faith effort as defined in paragraph (2) to
			 complete such upgrade to the accredited level.
				(2)Good faith
			 effort definedFor purposes of this Act, the term good
			 faith effort means a community, levee owner, or individual responsible
			 for upgrading the levee provides evidence to the regional director that
			 it—
					(A)has adequate funds
			 available to upgrade such levee; and
					(B)has a contract with a qualified private
			 contractor or an appropriate Federal agency to verify the certification of the
			 levee.
					3.No
			 mapping during extension periodAfter a community, levee owner, or
			 individual responsible applies for a waiver and during any extension period
			 granted, the Federal Emergency Management Agency shall suspend any mapping
			 activities in the area surrounding the levee.
		
